FORM 10-Q 2.G(2) Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20-Q (Mark One) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31,2008 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-24, INC. (Exact name of registrant as specified in its charter) Florida 20-1424922 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3340 Peachtree
